693 F.2d 720
Janice ADAMS, et al, Appellants,v.UNITED STATES and Board of Education, et al, Appellees.Earline CALDWELL, et al, City of St. Louis, United Statesand Board of Education, et al, Appellees,v.STATE OF MISSOURI, et al, Appellants.Craton LIDDELL, et al, Appellants,v.BOARD OF EDUCATION, et al and State of Missouri, et al, Appellees.Earline CALDWELL, et al, Appellants,v.UNITED STATES and Board of Education, et al, Appellees.
Nos. 80-1459, 80-1494, 80-1531 and 80-1599.
United States Court of Appeals,Eighth Circuit.
Aug. 15, 1980.

On Appeal from the United States District Court for the Eastern District of Missouri.
Before HEANEY, ROSS and McMILLIAN, Circuit Judges.

ORDER

1
The motion of the state defendants, Joseph P. Teasdale, Governor of Missouri, et al, for a stay of judgment of the United States District Court for the Eastern District of Missouri pending appeal is denied.  The state defendants' motion in the alternative for a stay of individual elements of the district court's order pending appeal is also denied.


2
The motion of appellants, Janice Adams, et al, for clarification or modification of the district court's order is denied.


3
The parties to this appeal may make application to the Appeals Expediter of this Court for an early setting of the appeal.